Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 1 of 22 PageID 8


                                                           Chief Approval ~


                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

  UNITED STATES OF AMERICA

        V.                                       CASE NO.     8·/<?-    Cf'•   389-r-025/JF"
  DONALD SEIMO

                              PLEA AGREEMENT

        Pursuant to Fed. R. Crim. P. 1 l(c), the United States of America, by

  Maria Chapa Lopez, United States Attorney for the Middle District of

  Florida, and the defendant, Donald Seimo, and the attorney for the defendant,

  Scott McClusky, mutually agree as follows:

  A.    Particularized Terms

         1.    Count Pleading To

               The defendant shall enter a plea of guilty to Count One of the

  Information. Count One charges the defendant with money laundering

  conspiracy, in violation of 18 U.S.C. § 1956(h).

        2.     Maximum Penalties

               Count One carries a maximum sentence of twenty years'

  imprisonment; a fine of up to $500,000, or twice the value of the property

  involved in the transaction, whichever is greater; a term of supervised release

  of up to five years; and a special assessment of $100.



  Defendant's Initial~~       ~
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 2 of 22 PageID 9




        3.     Elements of the Offense

               The defendant acknowledges understanding the nafure and

 elements of the offense with which defendant has been chargedand to which

 defendant is pleading guilty. The elements of Count One are:

               First:         Two or more people agreedto try to
                              accomplish a common and unlawful plan to
                              violate 18 U.S.C. g 1956; and

               Second:        The defendant knew about the plan's
                              unlawful purpose and voluntarily joined in it.

        4.     Indictment Waiver

               Defendant will waive the right to be chargedby way     of
 indictment before a federal grandjury.

        5.     No Further Charges

               If the Court accepts this plea agreement, the United States

 Attorney's office for the Middle District of Florida agrees not to charge

 defendant with committing any other federalcriminal offenses known to the

 United States Attorney's Office at the time of the execution of this agreement,

 related to the facts described in this plea agreement.

        6.    Mandatory Restitution to Victim of Offense of Conviction

              Pursuant to 18 U.S.C. $ 3663A(a), defendant agrees to make fulI

 restitution to the victims of the conspiracy described in Count One, in the

 approximate amount of $121,105.50. The defendant acknowledges that the




 Defendant's Initials   95,
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 3 of 22 PageID 10




  final restitution amount will be determined bv the Court at the time of

  sentencing.

        7.      Guidelines Sentence

                Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States   will
 recommend to the Court that the defendant be sentenced within the

 defendant's applicable guidelines range as determined by the Court pursuant

 to the United States Sentencing Guidelines, as adjusted by any deparfure the

 United States has agreed to recommend in this plea agreement. The parties

 understandthat such a recommendation is not binding on the Court andthat,

 if it is not accepted by this Court, neither the United States nor the defendant

 wifl be allowed to withdraw from the plea agreement, and the defendant will

 not be allowed to withdraw from the plea of guilty.

        8.      Acceptance of Responsibility-Three Levels

                At the time of sentencing, and in the event that no adverse

 information is received suggesting such a recommendation to be unwarranted,

 the United States will not oppose the defendant's request to the Court that the

 defendant receive a two-level downward adjustment for acceptance      of

 responsibility, pursuant to USSG $3E1.1(a). The defendant understands that

 this recommendation or request is not binding on the Court, and if not




                                          3
 Defendant',    ,nnrur$,
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 4 of 22 PageID 11




 accepted by the Court, the defendant     will not be allowed to withdraw from the

 p1ea.


                 Further, at the time of sentencing, if the defendant's offense level

 prior to operation of subsection (a) is level 16 or greater, and if the defendant

 complies with the provisions of USSG $3E1.1(b) and all terms of this Plea

 Agreement, including but not limited to, the timely submission of the financial

 afftdavrtreferenced tnPangraph 8.5., the United States agrees to file a motion

 pursuant to USSG $3E1.1(b) for a downward adjustment of one additional

 level. The defendant understands that the determination as to whether the

 defendant has qualified for a downward adjustment of a third level for

  acceptance of responsibility rests solely   with the United States Attorney for the

 Middle District of Florida, andthe defendant agrees that the defendant cannot

 and   will not challenge that determination, whether by appeal, collateral attack,

 or otherwise.

         9.      Cooperation-substantial Assistance to be Considered

                 Defendant agrees to cooperate fully with the United States in the

 investigation and prosecution of other persons, and to testifr, subject to a

 prosecution for perJury or making a false statement, fully and truthfully before

 any federal court proceeding or federal grandjury in connection with the

 charges in this case and other matters, such cooperation to further include a




 Defendant's Initials
                       T'A
                       V /,
                                              4
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 5 of 22 PageID 12




   fulland complete disclosure of all relevant information, including production

   of any and al7books, papers, documents, and other objects in defendant's

   possession or control, and to be reasonably avarlable for interviews which the

   United States may require. If the cooperation is completed prior to sentencing,

  the government agrees to consider whether such cooperation qualifies as

   "substantial assistance" in accordance with the policy of the United States

  Attorney for the Middle District of Florida, warranting the filing of a motion

  at the time of sentencing recommending (1) a downward deparntre from the

  applicable guideline range pursuant to USSG $5K1.1, or (2) the imposition        of
  a sentence below a statutory minimum, if any, pursuant     to 18 U.S.C.

  $ 3553(e), or (3) both.   If the cooperation is completed subsequent to

  sentencing, the government agrees to consider whether such cooperation

  qualifies as "substantial assistance" in accordance with the policy of the United

  States Attorney for the Middle District of Florida, warcantLng the filing of a

  motion for a reduction of sentence within one year of the imposition of

  sentence pursuant to Fed. R. Crim. P. 35O).     In any case, the defendant

  understands that the determination as to whether "substantial assistance" has

  been provided or what type of motion related thereto    willbe filed, if any, rests
  solely with the United States Attorney for the Middle District of Florida, and




                      .T)L
  Defendant's Initials
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 6 of 22 PageID 13




  the defendant agrees that defendant cannot and will not challenge that

  determination, whether by appeal, collateral attack, or otherwise.

         10.    Use of   Information-section   1B1.8

                Pursuant to USSG $181.8(a), the United States agrees that no

  self-incriminating information which the defendant may provide during the

  course of defendant's cooperation and pursuant to this agreement shall be

  used in determining the applicable sentencing guidelinerange, subject to the

  restrictions and limitations set forrh in USSG 9181.8(b).

         11.    Cooperation-Responsibilities ofParties

                a.    The govemment will make known to the Court and other

  relevant authorities the nature and extent of defendant's cooperation and any

  other mitigattng circumstances indicative of the defendant'   s   rehabilitative

  intent by assuming the fundamental civic duty of reporting crime. However,

  the defendant understands that the government can make no representation

  that the Court will impose a lesser sentence solely on account of, or in

  consideration of, such cooperation.

               b.     It is understood that should the defendant knowingly

 provide incomplete or untruthful testimony, statements, or information

 pursuant to this agreement, or should the defendant falsely implicate or

 incriminate any person, or should the defend ant fatl to voluntarily and




                     :\1'                6
 Defendant's   Initials\   )   )'
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 7 of 22 PageID 14




  uffeservedly disclose and provide full, complete, ffuthful, and honest

  knowledge, information, and cooperation regarding any of the matters noted

  herein, the following conditions shall apply:

                        (1)      The defendant may be prosecuted for any perjury or

  false declarations, rf any, committed while testiffing pursuant to this

  agreement, or for obstruction of iustice.

                        (2)      The United States may prosecute the defendant for

  the charges, which are to be dismissed pursuant to this agreement,         if   any, and

  may either seek reinstatement of or refile such charges and prosecute the

  defendant thereon in the event such charges have been dismissed pursuant to

  this agreement.   with   regard to such charges,     if any, which have been

  dismissed, the defendant, being fully aware of the nature of all such charges

  now pending in the instant case, and being further aware of defendant's rights,

  as to all felony charges pending       in such cases (those offenses punishable by

  imprisonment for a term of over one year), to not be held to answer to said

  felony charges unless on a presentment or indictment of a gtandjury, and

  fuither being aware that    afr,   such felony charges in the instant case have

 heretofore properly been refurned by the indictment of a grandjury, does

 hereby agree to reinstatement of luch charges by recision of any order

 dismissing them or, alternatively, does hereby waive, in open court,




 Defendant's Initials   \n>'
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 8 of 22 PageID 15




  prosecution by indictment and consents that the United States may proceed by

  information instead of by indictment with regard to any felony charges which

  may be dismissed in the instant case, pursuant to this plea agreement, and the

  defendant further agrees to waive the statute of limitations and any speedy

  trial claims on such charges.

                      (3)    The United States may prosecute the defendant for

  any offenses set forth herein, if any, the prosecution of which in accordance

 with this agreement, the United States agrees to forego, and the defendant

  agrees to waive the statute of limitations and any speedy trial claims as to any

 such offenses.

                      (4)    The govemment may use against the defendant the

 defendant's own admissions and statements and the information and books,

 papers, documents, and objects that the defendant has furnished in the course

 of the defendant's cooperation with the government.

                      (5)    The defendant will not be permitted to withdraw the

 guilty pleas to those counts to which defendant hereby agrees to plead in the

 instant case but, in that event, defendant will be entitled to the sentencing

 limitations, if any, set forth in this plea agreement, with regard to those counts

 to which the defendant has pled; or in the alternative, at the option of the




                                         8
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 9 of 22 PageID 16




 United States, the United States may move the Court to declare this entire

 plea agreement null and void.

        12.      Forfeiture of Assets
   '             The defendant agrees to forfeit to the United States immediately

 and voluntarily any and all assets and property, or portions thereof, subject to

 forfeiture, pursuant to 18 U.S.C.      $ 982(a)(1),   whether in the possession or

 control of the United States, the defendant, or defendant's nominees. The

 assets to be forfeited specifically include,     but are not limited to, an Order of

 Forfeiture in the amount of $12,000, which represents the amount involved in

 the offense that the defendant kept as profit.

                 The defendant acknowledges and agrees that: (1) the defendant

 personally participated in laundering and retained at least $12,000 in proceeds

 as a result of the commission of the offense, and (2) as a result of the acts and

 omissions of the defendant, these proceeds have otherwise been ffansferred to

 thfud parties and cannot be located by the United States upon the exercise           of

 due diligence. Therefore, the defendant agrees that, pursuant to 21 U.S.C.

 $ 853(p), the   United States is entitled to forfeit any other property of the

 defendant (substitute assets), up to the amount of proceeds the defendant

 obtained and laundered, directly or indirectly, as the result of the offense         of

 conviction. The defendant further consents to, and agrees not to oppose, any




                                              9
 Defendant',     fnitiuil5
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 10 of 22 PageID 17




  motion for substirute assets filed by the United States up to the amount of

  proceeds obtained and laundered from commission of the offense. The

  defendant agrees that forfeiture of substitute assets as authorized herein shall

  not be deemed an alteration of the defendant's sentence.

               The defendant also agrees to waive all constirutional, statutory,

  and procedural challenges (including direct appeal, habeas corpus, or any

  other means) to any forfeiture carrred out in accordance with this Plea

  Agreement on any grounds, including that the forfeiture described herein

  constitutes an excessive fine, was not properly noticed in the chargrng

  instrument, addressed by the Court at the time of the guilty plea, announced at

  sentencing, or incorporated into the judgment.

               The defendant admits and agrees that the conduct described in

  the Factual Basis below provides a sufficien   t   factualand statutory basis for the

  forfeiture of the property sought by the government. Pursuant to Rule

  32.2b)@), the defendant agrees that the preliminary order of forfeiture      will

  satisff the notice requirement and will be final as to the defendant at the time

  it is entered. In the event the forfeiture is omitted from the judgment, the

  defendant agrees that the forfeiture order may be incorporated into the wriffen

  judgment at any time pursuant to Rule 36.




                     -n(                  10
  Defendant's Initials   V..   .',
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 11 of 22 PageID 18




                The defendant agrees to take all steps necessary to identifii and

  locate all substitute assets and to ffansfer custody of such assets to the United

  States before the defendant's sentencing. To that end, the defendant agrees to

  make a full and complete disclosure of all assets over which defendant

  exercises control, including all assets held by nominees, to execute any

  documents requested by the United States to obtain from any other parties by

  lawful means any records of assets owned by the defendant, and to consent to

  the release of the defendant's tax returns for the previous five years. The

  defendant agrees to be interviewed by the government, prior to and after

  sentencing, regarding such assets. The defendant further agrees to be

  polygraphed on the issue of assets, if it is deemed necessary by the United

  States. The defendant agrees that Federal Rule of Criminal Procedure       1I and

  USSG $ 181.8 will not protect from forfeiture assets disclosed by the

  defendant as part of the defendant's cooperation.

               The defendant agrees to take all steps necessary to assist the

  government in obtaining clear title to any substitute assets before the

  defendant's sentencing. In addition to providing full and complete

  information about substitute assets, these steps include, bvt arc not limited to,

  the surrender of title, the signing of a consent decree of forfeiture, and signing

  of any other documents necessary to efiflecfuate such ffansfers.
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 12 of 22 PageID 19




                 Forfeiture of the defendant's assets shall not be treated   as

  satisfaction of any fine, restifution, cost of imprisonment, or any other penalty

  the Court may impose upon the defendant in addition to forfeiture.

                 The defendant agrees that, in the event the Court determines that

  the defendant has breached this section of the Plea Agreement, the defendant

  may be found ineligible for a reduction in the Guidelines calculation for

  acceptance of responsibility and substantial assistance, and may be eligible for

  an obstruction of justice enhancement.

           The defendant agrees that the forfeiture provisions of this plea

  agreement are intended to, and     will, survive the defendant, notwithstanding

  the abatement of any underlying criminal conviction after the execution of this

  agreement. The forfeitability of any particular propeffy pursuant to this

  agreement shall be determined as if the defendant had survived, and that

  determination shall be binding upon defendant's hefus, successors and assigns

  until the agreed forfeiture, including the forfeiture of any substitute assets, is

  final.

  B.       Standard Tems and Conditions

           1.    Restirution. Special Assessment and Fine

                 The defendant understands and agrees that the Court, in addition

  to or in lieu of any other penalty, shall order the defendant to make restitution




                                           T2
  Defendant's Initials
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 13 of 22 PageID 20




 to any victim of the offense(s), pursuant to 18 U.S.C. $ 36634, for all offenses

 described   in   18 U.S.C. $ 3663A(cX1); and the Court may order the defendant

 to make restitution to any victim of the offense(s), pursuant to 18 U.S.C.

 $ 3663, including restitution as to all counts charged,whether or not the

 defendant enters aplea of guilty to such counts, and whether or not such

 counts are dismissed pursuant to this agreement. The defendant further

 understands that compliance with any restitution payment plan imposed by

 the Court in no way precludes the United States from simultaneously pursuing

 other stafutory remedies for collecting restitution (28 U.S.C. $ 3003OX2)),

 including, but not limited to, garnishment and execution, pursuant to the

 Mandatory Victims Restitution Act, in order to ensure that the defendant's

 restitution obligation is satisfied.

                  On each count to which aplea of guilty is entered, the Court

 shall impose a special assessment pursuant to 18 U.S.C. $ 3013. The special

  assessment is due on the date of sentencing. The defendant understands that

 this agreement imposes no limitation as to fine.

        2.        Supervised Release

                  The defendant understands that the offense(s) to which the

  defendant is pleading provide(s) for imposition of a term of supervised release

  upon release from imprisonment, and that, if the defendant should violate the




                                           13
  Defendant's Initials  -f\J:r'   '
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 14 of 22 PageID 21




  conditions of release, the defendant would be subject to a further term of

  imprisonment.

        3.     Immigration Consequences of Pleading Guilty

               The defendant has been advised and understands that, upon

  conviction, a defendant who is not a United States citizen may be removed

  from the United States, denied citizenship, and denied admission to the

  United States in the future.

        4.      Sentencing Information

                The United States reserves its right and obtigation to report to the

  Court and the United States Probation Office all information concerning the

  background, character, and conduct of the defendant, to provide relevant

  facfiialinformation, including the totality of the defendant's criminal

  activities, tf any, not limited to the count(s) to which defendant pleads, to

  respond to comments made by the defendant or defendant's counsel, and to

  conect any misstatements or inaccuracies. The United States further reserves

  its right to make any recommendations it deems appropriate regarding the

  disposition of this case, subject to any limitations set fofth herein, if any.

         5.     Financial Disclosures

                Pursuant to 18 U.S.C. $ 3664(dX3) and Fed. R. Crim. P.

  32(d)(2)( )(ii), the defendant agrees to complete and submit to the United



                                           t4
  Defendant's Initials
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 15 of 22 PageID 22




  States Afforney's Office   within 30 days of execution of this agreembnt an

  affidavit reflecting the defendant's financial condition. The defendant

  promises that his financial statement and disclosures will be complete,

  accurate and truthful and   will include all   assets in which he has any interest or

  over which the defendant exercises conffol, direct$ or indirectly, including

  those held by a spouse, dependent, nominee or other third parfy. The

  defendant further agrees to execute any documents requested by the United

  States needed to obtain from any third parties any records of assets owned by

  the defendant, dtectly or through a nominee, and, by the execution of this

  Plea Agreement, consents to the release of the defendant's tax refurns for the

  previous five years. The defendant similarly agrees and authorizes the United

  States Afforney's Office to provide to, and obtain from, the United States

  Probation Office, the financial affrdavit, any of the defendant's federal, state,

  and local tax refurns, bank records and any other financial information

  concerning the defendant, for the pu{pose of making any recommendations to

  the Court and for collecting any assessments, fines, restitution, or forfeiture

  ordered by the Court. The defendant expressly avthorizes the United States

  Attorney's Office to obtain current credit reports in order to evaluate the

  defendant's ability to satisfr any financial obligation imposed by the Court.




  Defendant's Initials   If                15
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 16 of 22 PageID 23




        6.     SentencingRecommendations

               It is understood by the parties that the Court is neither aparty to

  nor bound by this agreement. The Court may accept or reject the agreement,

  or defer a decision until it has had an opportunity to consider the presentence

  report preparedby the United States Probation Office. The defendant

  understands and acknowledges that, although the parties are permitted to

  make recommendations and present arguments to the Court, the sentence         will

  be determined solely by the Court, with the assistance of the United States

  Probation Office. Defendant further understands and acknowledges that any

  discussions between defendant or defendant's attorney and the attomey or

  other agents for the government regarding any recommendations by the

  government are not binding on the Court andthat, should any

  recommendations be rejected, defendant will not be permitted to withdraw

  defendant's plea pursuant to this plea agreement. The government expressly

  reseryes the right to support and defend any decision that the Court may make

  with regard to the defendant's sentence, whether or not such decision is

  consistent with the govemment's recommendations contained herein.

         7.    Defendant's Waiver of Right to Appeal the Sentence

               The defendant agrees that this Court has jurisdiction and

  authority to impose any sentence up to the statutory maximum and expressly




                                         T6
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 17 of 22 PageID 24




  waives the right to appeal defendant's sentence on any ground, including the

  ground that the Court erred in determining the applicable guidelines range

  pursuant to the United States Sentencing Guidelines, except (a) the ground

  that the sentence exceeds the defendant's applicable guidelines range        as

  determined by the Court pursuant to the United States Sentencing Guidelines;

  O) the gtound that the sentence exceeds the statutory maximum penalty; or (c)

  the ground that the sentence violates the Eighth Amendment to the

  Constitution; provided, however, that if the government exercises its right to

  appeal the sentence imposed, as authortzedby 18 U.S.C. g 3742@), then the

  defendant is released from his waiver and may appeal the sentence as

  avthortzed by 18 U.S.C. $ 37a2@).

         8.     Middle District of Florida Agreement

                It is further understood that this agreement is limited to the

  Office of the United States Attorney for the Middle District of Florida and

  cannot bind other federal, state, or local prosecuting authorities, although this

  office will bring defendant's cooperation,   if   any, to the attention of other

  prosecuting officers or others, if requested.




                      .t.^.tl!..          17
  Defendant's   lnitials   I   lt   ./'
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 18 of 22 PageID 25




        9.      Filing of Agreement

                This agreement shall be presented to the Court, in open court or

  in camera, in whole or in part, upon a showing of good cause, and filed in this

  cause, at the time of defendant's entry   of aplea of gUilty pursuant hereto.

         10.    Voluntariness

                The defendant acknowledges that defendant is entering into this

  agreement and is pleading guilty freely and voluntarily without reliance upon

  any discussions between the attorney for the govemment and the defendant

  and defendant's attomey and without promise of benefit of any kind (other

  than the concessions contained herein), and without threats, force,

  intimidation, or coercion of any kind. The defendant further acknowledges

  defendant's understanding of the nature of the offense or offenses to which

  defendant is pleading guilfy and the elements thereof, including the penalties

  provided by law, and defendant's complete satisfaction with the representation

  and advice received from defendant's undersigned counsel (if any). The

  defendant also understands that defendant has the right to plead not guilty or

  to persist in that plea if it has already been made, andthat defendant has the

  right to be tried by a jury with the assistance of counsel, the right to confront

  and cross-examine the witnesses against defendant, the right against

  compulsory self:incrimination, andthe right to compulsory process for the




                                            18
  Defendanr',   ,nnruffi'
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 19 of 22 PageID 26




  attendance of witnesses to testifi/ in defendant's defense;but, by pleading

  guilty, defendant waives or gives up those rights and there will be no trial. The

  defendant further understands that if defendant pleads guilty, the Court may

  ask defendant questions about the offense or offenses to which defendant

  pleaded, and if defendant answers those questions under oath, on the record,

  and in the presence of counsel (if any), defendant's answers may later be used

  against defendant in a prosecution for perjury or false statement. The

  defendant also understands that defendant will be adjudicated guilty of the

  offenses to which defendant has pleaded and, if any of such offenses are

  felonies, may thereby be deprived of certain rights, such as the right to vote, to

  hold public office, to serve on   a   jury, or to have possession of firearms.

         11.   Eactual Basis

               Defendant is pleading guilty because defendant is in fact guilty.

  The defendant certifies that defendant does hereby admit that the facts set

  forth below are true, and were this case to go to trial, the United States would

  be able to prove those specific facts and others beyond a reasonable doubt.

                                           FACTS

               At times relevant to the conduct described below, the defendant,

  Donald Seimo, was a resident of the Middle District of Florida. Beginning on

  an unknown date, but no later than in or around June 2015 , and continuing




                                               L9
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 20 of 22 PageID 27




  through in or around November 2017, the defendant and his coconspirators

   agreed to commit money laundering in the Middle District of Florida and

  elsewhere.

                  Conspirators placed telephone calls to victims throughout the

  United States who owned timeshare properties or other pieces of land they

  desired to sell. The conspirators told the victims that the conspirators had

  buyers for the victims' timeshares and that the sales could be consummated        if
  the victims made one or more payments to the conspirators for various fees

  purportedly associated with the sales, such as closing costs, courier services,

  title searches, transfer fees, and legal fees.

                  Once the victims agreed to pay the bogus fees, the conspirators

  directed the victims to send money via interstate wire transfers to the

  defendant or another conspirator, who then withdrew the cash and divided it

  among the conspirators according to each conspirator's role in the transaction.

                  For example, beginning in or around June 2016, conspirators

   calTed   victim R.8., and knowingly and willfully stated to victim R.B. that the

  defendant had abuyer ready, willing, and able to purchase victim R.B.'s

  timeshare, and that the sale could and would be completed upon the payment

  of   a bogus fee,   when the conspirators knew such statements to be patently

  false.




                                            20
  Defendanr', tni        \774--5,
                       iuif)
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 21 of 22 PageID 28




                On or about August 3,2016, after numerous      cal1s   from the

  defendant, andas a result of the defendant's false statements, R.B. sent $1,200

 via interstate wire ffansfer to the defendant purportedly to pay a fee necessary

 to close the sale of R.B.'s timeshare. The defendant reffieved R.B.'s wire

 transfer in the Middle District of Florida. The fraud proceeds were later shared

  amongst the defendant and one or more conspirators. The defendant engaged

  in the conduct with the intent to promote anr77egal scheme to defraud and

  knowing that the ffansactions were designed, at least inpart, to conceal and

  disguise the source and ownership of the illegal proceeds.

                From in or around June 2015 , and continuing through in or

  around November 2077 , the defendant and persons he hired laundered

  approximately $121,105.50 in fraud proceeds.

         12.    Entire Agreement

                This plea agreement constitutes the entire agreement between the

  government and the defendant with respect to the aforementioned guilty plea

  and no other promises, agreements, or representations exist or have been

  made to the defendant or defendant's attorney   with regardto such guilty plea.




                                         2l
  Defendan,'r   r'nru'O5'
Case 8:19-cr-00389-WFJ-SPF Document 3 Filed 09/04/19 Page 22 of 22 PageID 29
